USCA11 Case: 20-13664    Date Filed: 09/29/2021    Page: 1 of 6



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-13664
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:19-cr-60261-RAR-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                  versus

THEODORE PITTMAN,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 29, 2021)



Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-13664           Date Filed: 09/29/2021        Page: 2 of 6



       Theodore Pittman appeals his 84-month sentence imposed after his

conviction for possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1).

Pittman contends the district court clearly erred in applying a sentencing

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm in

connection with another felony offense—drug trafficking. After review, 1 we

affirm the district court.

       Pittman asserts there was insufficient evidence to apply the U.S.S.G.

§ 2K2.1(b)(6)(B) sentencing enhancement because no drugs were found in the

residence with the firearms. The Sentencing Guidelines provide for a four-level

enhancement if the defendant “used or possessed any firearm or ammunition in

connection with another felony offense; or possessed or transferred any firearm or

ammunition with knowledge, intent, or reason to believe that it would be used or

possessed in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B).

The commentary to the guideline states the enhancement applies “if the firearm or

ammunition facilitated, or had the potential of facilitating, another felony offense.”

Id. § 2K2.1, comment. (n.14(A)). The commentary further provides that, in the



       1
          “A district court’s determination that a defendant possessed a gun ‘in connection with’
another felony offense is a finding of fact that we review for clear error.” United States v.
Bishop, 940 F.3d 1242, 1250 (11th Cir. 2019), cert. denied, 140 S. Ct. 1274 (2020). “Clear error
review is deferential, and we will not disturb a district court’s findings unless we are left with a
definite and firm conviction that a mistake has been committed.” United States v. Gordillo, 920
F.3d 1292, 1297 (11th Cir. 2019) (quotation marks omitted).

                                                 2
          USCA11 Case: 20-13664       Date Filed: 09/29/2021    Page: 3 of 6



case of a drug trafficking offense, the enhancement applies when a firearm is found

in close proximity to drugs or drug paraphernalia. Id. § 2K2.1, comment.

(n.14(B)). For the purposes of § 2K2.1(b)(6)(B), “[a]nother felony offense” is

defined as “any federal, state, or local offense, other than the explosive or firearms

possession or trafficking offense, punishable by imprisonment for a term exceeding

one year, regardless of whether a criminal charge was brought, or a conviction

obtained.” Id. § 2K2.1, comment. (n.14(C)).

      The district court did not clearly err when it found Pittman possessed the

firearms in connection with another felony because there was sufficient evidence to

conclude Pittman was involved in drug trafficking out of the residence where the

firearms were found. Pittman’s argument, that the Government never discovered

drugs in the residence, ignores other evidence connecting Pittman to drug

trafficking. The Government met its burden of showing by a preponderance of the

evidence that the facts warranted the enhancement. United States v. Dimitrovski,

782 F.3d 622, 628 (11th Cir. 2015) (stating the burden is on the Government to

show by a preponderance of the evidence that the facts warrant the enhancement).

The evidence showed there were multiple vehicles coming and going from

Pittman’s residence, Pittman refused entry to law enforcement into his residence

for 20-25 minutes, there were small plastic baggies and a digital scale in his

residence, and the residence was nearly empty, aside from an air mattress. See


                                          3
          USCA11 Case: 20-13664       Date Filed: 09/29/2021    Page: 4 of 6



United States v. Wilson, 884 F.2d 1355, 1356 (11th Cir. 1989) (“The findings of

fact of the sentencing court may be based on evidence heard during trial, facts

admitted by a defendant’s plea of guilty, undisputed statements in the presentence

report, or evidence presented at the sentencing hearing.”). Pittman’s girlfriend also

told law enforcement she had seen him with drugs, and there were text messages

on Pittman’s phone where he appeared to discuss drug deals. While, as Pittman

contends, baggies and a scale are not illegal to own, the district court did not

clearly err when it agreed with the Government’s construction of the facts and

determined it was more likely than not that Pittman was trafficking drugs out of the

residence. See United States v. Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012)

(explaining under the preponderance of the evidence standard, the trier of fact must

believe the existence of a fact is more probable than not). Furthermore, the

presence of drug paraphernalia alone is sufficient for § 2K2.1(b)(6)(B) to apply so

it is irrelevant that the Government did not cite a case where the enhancement was

applied without the discovery of drugs or drug residue. See U.S.S.G. § 2K2.1,

comment. (n.14(B)).

      Next, the gun was in connection with Pittman’s drug trafficking. We have

held the phrase “in connection with” should “be given its ordinary and natural

meaning.” United States v. Smith, 480 F.3d 1277, 1280 (11th Cir. 2007)

(addressing an enhancement under the former § 2K2.1(b)(5), now


                                           4
          USCA11 Case: 20-13664       Date Filed: 09/29/2021    Page: 5 of 6



§ 2K2.1(b)(6)(B)). Notably, we have given “the phrase ‘in connection with’ . . . an

expansive interpretation.” United States v. Rhind, 289 F.3d 690, 695 (11th Cir.

2002) (addressing the previous version of § 2K2.1(b)(6)(B)). In reviewing a

similar guideline enhancement for drug distribution under U.S.S.G. § 2D1.1, we

held that “[a] firearm found in close proximity to drugs or drug-related items

simply ‘has’—without any requirement for additional evidence—the potential to

facilitate the drug offense.” United States v. Carillo-Ayala, 713 F.3d 82, 92 (11th

Cir. 2013) (emphasis in original). This is because the firearm “has the potential to

be used as a weapon.” Id. at 95-96. We further explained that:

      [w]hile other facts, such as whether the firearm is loaded, or inside a
      locked container, might be relevant to negate a connection, there is a
      strong presumption that a defendant aware of the weapon’s presence
      will think of using it if his illegal activities are threatened. The
      firearm’s potential use is critical. The Sentencing Commission gives
      special status to guns found in proximity to drugs.

Id. at 92 (emphasis in original).

      The guns facilitated and were “in connection with” Pittman’s drug

trafficking because his girlfriend stated he told her he kept his guns for protection.

See U.S.S.G. § 2K2.1, comment. (n.14(A)). Further, the guns were physically

close to the drug paraphernalia—both were in Pittman’s house—and thus were in

close proximity to each other. See United States v. Gordillo, 920 F.3d 1292, 1300

(11th Cir. 2019) (holding “close proximity” encompasses both “physical distance”

and “accessibility”); United States v. Hall, 46 F.3d 62, 64 (11th Cir. 1995)
                                           5
          USCA11 Case: 20-13664       Date Filed: 09/29/2021    Page: 6 of 6



(concluding the enhancement was appropriate where the gun was in the same

house where drug import discussions occurred). Because the guns were in close

proximity to the drug paraphernalia, they had the potential to facilitate a crime.

See Carillo-Ayala, 713 F.3d at 92. Accordingly, we affirm.

       AFFIRMED.




                                          6